Exhibit 10.12

EXECUTIVE EMPLOYMENT AGREEMENT

THIS EXECUTIVE EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into this
14 day of February, 2007, by and between LightPath Technologies, Inc., a
Delaware corporation (“LightPath”), and Kenneth Brizel (the “Executive”).

RECITALS

A. LightPath is a designer, developer, manufacturer, and distributor of optical
components.

B. The Executive is the President/Chief Executive Officer of LightPath.

C. Both parties have determined that it is mutually beneficial to have this
Agreement setting forth in writing the terms and conditions under which the
Executive shall continue serving LightPath.

THEREFORE, in consideration of the mutual covenants and promises set forth
below, and other good and valuable consideration, the receipt and sufficiency of
which is acknowledged, the parties expressly, knowingly, and voluntarily agree
as follows:

1. Employment. LightPath currently employs the Executive as its President/Chief
Executive Officer, and the Executive’s continued employment with LightPath shall
be upon the terms and conditions set forth below.

2. Duties and Obligations.

a. Duties. The Executive shall have the responsibilities and duties reasonably
accorded to, and expected of, the President/Chief Executive Officer of LightPath
and as determined by LightPath’s Board of Directors (“the Board”) and the
Executive will report directly to the Board and will have full responsibility
for all activities of LightPath and be required to undertake the duties and
responsibilities assigned to the Executive by the Board.

b. Obligations. The Executive shall devote all of his attention, skills, and
efforts to the business and affairs of LightPath, and, to the extent necessary
to discharge the responsibilities assigned to the Executive under this
Agreement, use the Executive’s reasonable best efforts to carry out such
responsibilities faithfully and efficiently. Accordingly, the Executive shall
not be engaged in any other business activity, whether or not such activity is
pursued for gain, profit, or other pecuniary advantage.



--------------------------------------------------------------------------------

3. Term of the Agreement. This Agreement shall continue indefinitely unless
terminated in writing by either party.

4. Compensation. For all services rendered by the Executive, LightPath shall
compensate him as follows:

a. Annual Base Salary. The Executive shall be paid an initial annual base salary
of two hundred and eighty-six thousand dollars ($286,000.00). On an annual
basis, the Executive’s performance shall be evaluated by the Board which may
change the Executive’s annual base salary, if, in their absolute discretion and
judgment, any such change is warranted.

b. Annual Cash Bonus. The Executive is eligible to receive an annual cash bonus
(up to a maximum of fifty-percent of his then-annual salary) if, in the Board’s
absolute discretion and judgment, any such cash bonus is warranted.

c. Benefits. The Executive is entitled to participate in all other compensation
and benefit plans in which other employees of LightPath are generally eligible
to participate, in accordance with the terms and conditions of such plans.
LightPath may, from time to time, in its absolute and sole discretion, change,
modify, or discontinue the benefits which are offered to the Executive and/or
other employees.

d. Expenses. LightPath will reimburse the Executive for all reasonable expenses
incurred by him in carrying out his duties under this Agreement, provided that
the Executive complies with the generally applicable policies, practices and
procedures of the LightPath regarding documentation of such expenses. In the
event of any dispute, the Board shall have the sole discretion to determine the
reasonableness of any such expenses.

5. Non-Disclosure and Non-Use of Confidential Information. The Executive
acknowledges that as a result of his employment by LightPath, he will have
access to and be entrusted with trade secret, proprietary and other confidential
information, not generally known in the industry in which LightPath is engaged –
including, without limitation, non-public information about LightPath’s
products, services, concepts, techniques, processes, systems, devices, marketing
techniques, finances, business plan(s), compensation

 

2



--------------------------------------------------------------------------------

structure, pricing, market research, actual and prospective customers, lenders,
and suppliers, and all other information of a trade secret, proprietary, or
confidential nature (known herein as “Confidential Information”). The Executive
agrees that during his employment and at all times thereafter, he will hold in
the strictest confidence, and shall not disclose (except as required by
applicable law, court order or in connection with the performance of Employee’s
duties hereunder) or use for his own benefit or gain (or for the benefit or gain
of any person or entity other than LightPath), any such Confidential
Information. The Executive further agrees that upon the termination of his
employment, or at any other time requested by LightPath, he will deliver to
LightPath all writings, computer data, photographs, or other written material or
tangible thing containing Confidential Information that is in the Executive’s
possession, custody or control, whether made, written, or obtained by the
Executive or others, as well as all equipment and property belonging to
LightPath. The Executive agrees that he shall retain no copies of such material,
either for the Executive’s own use or otherwise. The Executive acknowledges and
agrees that his disclosure or use of, any such Confidential Information, or
failure to promptly return the materials, equipment or property referenced
above, would irreparably harm LightPath. The only exception to this
confidentiality and non-disclosure provision is that, in a subsequent proceeding
in which LightPath alleges a breach by the Executive of this paragraph 5, the
Executive shall not be prohibited from disclosing LightPath’s Confidential
Information in such proceeding only as is necessary in order to defend against
such allegations; provided that the Executive shall cooperate fully with
LightPath to ensure that its Confidential Information is filed and maintained
under seal with the court. The Executive’s obligations under this paragraph 5
shall survive the termination (and/or assignment) of this Agreement and/or his
employment with LightPath.

6. Assignment of Proprietary Information. Except as may be required in the
course of employment by LightPath, the Executive agrees that any and all
Proprietary Information, as hereinafter defined, which the Executive has made,
conceived of, developed or originated, either individually or jointly with any
other person or persons at any time during the period of employment by
LightPath, whether during working hours or any other time, which relate in any
way to the business or the type of business now or

 

3



--------------------------------------------------------------------------------

hereafter engaged in or contemplated by LightPath during the period of the
Executive’s employment or which result from or may be suggested by any work the
Executive does for LightPath or at LightPath’s request, shall be the property of
LightPath. As used herein, “Proprietary Information” shall mean any and all
proprietary property including but not limited to all techniques, processes,
devices, charts, manuals, payroll, and improvements thereto together with the
names and identities of all clients and prospective clients, price lists,
suppliers and all other information or materials which LightPath may from time
to time designate and treat as confidential and proprietary or as a trade
secret.

The Executive shall promptly disclose and assign such Proprietary Information to
LightPath’s representatives and do all such acts, and execute and deliver all
such documents, as may be necessary to vest in LightPath the title to all such
Proprietary Information and enable LightPath to properly prepare and prosecute
any and all applications for patents, trademarks or copyrights thereon as well
as all reissues, renewals and extensions thereof, so that LightPath shall be the
sole and absolute owner of all right, title and interest in said proprietary
property. It is understood and agreed that the words “which relate in any way to
the business or the type of business now or hereafter carried on or contemplated
by LightPath” shall properly cover any reasonable development or extension of
LightPath’s field of operation (as such field of operation existed during the
period of Executive’s employment). These obligations shall continue beyond the
termination or expiration of the Executive’s employment with respect to
inventions, discoveries and developments conceived or made by the Executive
during the period of employment and shall be binding on the Executive’s assigns,
executors, heirs, administrators and other legal representatives. The Executive
agrees that all correspondence, drawings, reports, ideas, blueprints, manuals,
letters, notes, analyses, notebooks, reports, charts, programs, proposals or any
other documents concerning LightPath’s customers or products or processes,
whether or not prepared by and in the course of employment, alone or in
conjunction with others, is the property of LightPath and upon termination or
expiration of employment for any reason, the Executive shall promptly return to
LightPath any such documents in his possession, custody or control.

 

4



--------------------------------------------------------------------------------

7. Non-Competition and Non-Solicitation Agreement. The Executive’s obligations
under this paragraph 7 shall survive the termination (and/or assignment) of this
Agreement and/or his employment with LightPath:

a. The Executive agrees that during his employment with LightPath and for twelve
months following his separation from said employment (for any reason), he will
not directly or indirectly, as either an owner, operator, agent, employee,
independent contractor, investor, advisor, partner, officer, director,
shareholder or in any other capacity, engage in a business which competes in any
way with the business of LightPath (provided, however, that nothing herein shall
prevent the Executive from investing as less than a 5% shareholder in the
securities of any publicly traded company).

b. The Executive agrees that during his employment with LightPath and for twelve
months following his separation from said employment (for any reason), he will
not directly or indirectly induce any employee of LightPath to terminate or
negatively alter his or her relationship with LightPath; provided, however that
engaging in general solicitation (not targeted at LightPath employees) through
newspaper advertising, the Internet or job fairs shall not be deemed a violation
of this provision.

c. The Executive agrees that during his employment with LightPath and for twelve
months following his separation from said employment (for any reason), he will
not call upon – either directly or through any other persons, partnerships,
corporations, companies or other entities – any current or former client or
customer of LightPath for the purpose of soliciting or selling products or
services in direct competition with LightPath; provided that the foregoing
sentence, in and of itself, shall not prohibit Executive from being employed by
any employer that was already, at the time of Executive’s employment by such
employer, (i) engaged in a material, ongoing business relationship with any such
current or former client or customer of LightPath, and (ii) soliciting or
selling products or services that competed with those of LightPath to such
current or former client or customer of LightPath.

d. LightPath agrees that it shall not be a violation of this subsection d. for
Executive to have a business relationship with any former or current supplier,
vendor, consultant, or independent contractor of LightPath; provided that
Executive agrees that during his employment with LightPath and at any time
following his separation from said employment (for any reason), he will not
directly or

 

5



--------------------------------------------------------------------------------

indirectly induce any former or current supplier, vendor, consultant, or
independent contractor of LightPath (who did business with LightPath during the
term of Executive’s employment) to terminate or negatively alter his, her, or
its relationship with LightPath.

e. Because of the difficulty of measuring economic losses to LightPath as a
result of a breach of the foregoing covenants, and because of the immediate and
irreparable damage that could be caused to LightPath for which it would have no
other adequate remedy, the Executive agrees that, in the event of breach by him,
LightPath shall be entitled to seek (i) specific performance, including
immediate issuance of a temporary restraining order and/or preliminary or
permanent injunctive relief enforcing this Agreement, without the necessity of
proof of actual damages and without posting bond for such relief, (ii) a
judgment for damages caused by his breach, and (iii) any other remedies provided
by applicable law or available in equity. In the event any of the terms or
conditions of this Agreement are found unreasonable by a court of competent
jurisdiction, the Executive agrees to accept as binding in lieu thereof, any
such lesser restrictions which said court may deem reasonable.

f. It is agreed by the parties that the foregoing covenants in this Paragraph 7
impose a reasonable restraint on the Executive in light of the activities and
business of LightPath on the date of the execution of this Agreement and the
current plans of LightPath; but it is also the intent of LightPath and the
Executive that such covenants be construed and enforced in accordance with the
changing activities, business and locations of LightPath throughout the term of
this Agreement.

g. LightPath has international operations and conducts business throughout the
world. In his employment with LightPath, the Executive has performed, and will
perform, services for LightPath throughout the United States and in various
foreign jurisdictions. The provisions of this paragraph 7 are intended to apply
to the fullest extent possible in all of the United States and in every foreign
jurisdiction in which LightPath conducts business.

h. The covenants in this paragraph 7 are severable and separate, and the
unenforceability of any specific covenant shall not affect the provisions of any
other covenant. Moreover, in

 

6



--------------------------------------------------------------------------------

the event any court of competent jurisdiction shall determine that the scope,
time or territorial restrictions set forth are unreasonable, then it is the
intention of the parties that such restrictions be enforced to the fullest
extent which the court deems reasonable, and the Agreement shall thereby be
reformed.

i. All of the covenants in this paragraph 7 shall be construed as an agreement
independent of any other provision in this Agreement, and the existence of any
claim or cause of action of the Executive against LightPath, whether predicated
on this Agreement or otherwise, shall not constitute a defense to the
enforcement by LightPath of such covenants. It is specifically agreed that the
above-mentioned time periods for the restrictions placed upon the Executive
shall be effective and any time during which the Executive is in violation of
any provision of this paragraph 7 shall be excluded from the computation of said
time periods.

8. Termination of Employment. The Executive’s employment may be terminated by
either party, with or without Cause (as defined in paragraph 9 herein below) and
with or without notice. Upon the termination of his employment, the Executive
shall not be entitled to any further compensation other than what he may receive
pursuant to paragraph 9.

9. Severance and Other Than for “Cause” Termination. If the Executive’s
employment is terminated by LightPath for any reason other than for “Cause,” the
Executive shall be entitled to receive a severance payment in the amount of one
times (1x) his then-base annual salary (the “Severance Payment”), provided,
however, in the event the Executive is entitled to the Cash Payment as defined
in that certain Change in Control Agreement by and between LightPath and the
Executive of approximately even date herewith, the Executive shall not be
entitled to receive the Severance Payment provided for in this paragraph 9, it
being intended by LightPath that the Cash Payment shall be made in lieu of the
Severance Payment contemplated hereby. If paid, (a) the Severance Payment shall
be paid to the Executive in equal installments over a twelve-month period in
accordance with LightPath’s regular payroll schedule; and (b) LightPath will
also pay the Executive’s COBRA premiums sufficient to continue his group health
insurance coverage at the same level in effect as of his termination date for
twelve months or until he becomes eligible for group health insurance coverage
through a subsequent employer, whichever occurs first. The existence of “Cause”
in the termination of the Executive’s employment shall be determined by the
Board in its absolute and sole discretion. For purposes of this Agreement,
“Cause” shall be defined as any of the following:

a. any intentional act by the Executive of dishonesty, moral turpitude or
misappropriation of property, which act has, in the sole discretion of the
Board, a materially adverse impact on the business or affairs or reputation of
LightPath;

 

7



--------------------------------------------------------------------------------

b. any intentional act by the Executive of fraud or embezzlement;

c. the Executive pleads guilty or nolo contendere to, or is convicted of, any
felony;

d. the failure to carry out directives of the Board, or neglect or failure to
perform his duty to provide the Board with accurate information, provided the
Executive has not, in the sole discretion of the Board, cured such failure or
neglect within thirty (30) days of his receipt of written notice of LightPath’s
intention to terminate the Executive’s employment for Cause, together with a
description of the basis thereof;

e. any intentional unauthorized use or disclosure by the Executive of
proprietary or other confidential information or trade secrets of LightPath;

f. any intentional act that constitutes a breach of fiduciary duty or duty of
loyalty to LightPath or any intentional act that, in the sole discretion of the
Board, results or intends to result, either directly or indirectly, in the
personal gain or enrichment of the Executive at the expense of LightPath;

g. any material breach by the Executive of any agreement between LightPath and
the Executive related to the Executive’s employment, provided the Executive has
not, in the sole discretion of the Board, cured such breach within thirty
(30) days of his receipt of written notice of LightPath’s intention to terminate
the Executive’s employment for Cause, together with a description of the basis
thereof; and

h. any other intentional act or misconduct by the Executive which has a
materially adverse impact on the business or affairs of LightPath, provided the
Executive has not, in the sole discretion of the Board, cured such impact within
thirty (30) days of the Executive’s receipt of written notice of LightPath’s
intention to terminate the Executive’s employment for Cause, together with a
description of the basis thereof.

The foregoing definition of Cause shall not be deemed to be inclusive of all the
acts or omissions which LightPath may have as

 

8



--------------------------------------------------------------------------------

which LightPath may have as grounds for the Executive’s dismissal or discharge.
For purposes of this Agreement, a good faith determination and the approval or
affirmative vote of a majority of the members of the Board of a for-Cause basis
for terminating the Executive’s employment shall be conclusive. As used in this
paragraph 9, references to LightPath include LightPath and its affiliates,
successors, and assigns.

10. Tax Matters. If the Executive is deemed to be a “key employee” within the
meaning of Section 409A (“Section 409A”) of the Code, or if Section 409A is
otherwise deemed to be applicable to payments made to the Executive hereunder,
then payments made to the Executive pursuant to paragraph 9 shall not commence
until six (6) months following the Executive’s separation from service to the
extent necessary to avoid the imposition of the additional penalty tax under
Section 409A (the “Deferral Period”). The first such payment to the Executive
after the expiration of the Deferral Period shall include all installment
payments that otherwise would have been made during the Deferral Period. It is
intended by the parties hereto that the penalties proscribed under Section 409A
not be applicable to payments made to the Executive hereunder.

11. Notices. All notices, consents and other communications under this Agreement
shall be in writing and shall be deemed to have been duly given when
(a) delivered by hand, (b) sent by telex or telecopier (with receipt confirmed),
provided that a copy is sent by registered mail, return receipt requested, or
(c) when received by the addressee, if sent by Express Mail, Federal Express or
other express delivery service (receipt requested), in each case to the
appropriate address and telecopier number set forth below (or to such other
address and/or telecopier number as a party may designate by notice to the other
party):

 

  For the Executive:   Kenneth Brizel                 

 

 

 

 

 

  (Personal & Confidential)   For LightPath:   Gary Silverman  

Chairman of the Compensation Committee of the Board of Directors

LightPath Technologies, Inc.

 

9



--------------------------------------------------------------------------------

832 Bob-o-Link Road

Highlands Park, Illinois 60035

(Personal & Confidential)

With a copy to:

Baker & Hostetler LLP

Attention: Jeffrey E. Decker, Esq.

200 South Orange Avenue, Suite 2300

Orlando, Florida 32801

12. Governing Law and Venue. This Agreement shall be governed by the laws of the
State of Florida, and venue for any litigation brought to enforce this Agreement
shall lie exclusively in the United States District Court, Middle District of
Florida, Orlando Division, or in the Circuit or County Court of the Ninth
Judicial Circuit in and for Orange County, Florida. At least ten (10) days prior
to commencing an action based on the alleged breach of this Agreement, the
complaining party must given notice to the other party of that party’s intent to
file an action.

13. Costs of Enforcement. In the event either LightPath or the Executive
initiates an action to enforce its rights hereunder, the substantially
prevailing party shall recover from the substantially non-prevailing party its
reasonable expenses, court costs and reasonable attorneys’ and paralegals’ fees,
whether suit be brought or not. As used herein, expenses, court costs and
attorneys’ and paralegals’ fees include expenses, court costs and attorneys’ and
paralegals’ fees incurred in any appellate or bankruptcy proceeding. Expenses
incurred in enforcing this paragraph shall be covered by this paragraph. For
this purpose, the court shall be and is requested to award actual costs and
attorneys’ and paralegals’ fees incurred by the substantially prevailing party,
it being the intention of the parties that the substantially prevailing party be
completely reimbursed for all such costs and fees. The parties request that
inquiry by the court as to the fees and costs be limited to a review of whether
the fees charged and hourly rates for such fees are consistent with the fees and
hourly rates routinely charged by the attorneys and paralegals for the
prevailing party.

14. Waiver of Right to Jury Trial. LightPath and the Executive hereby knowingly,
irrevocably, voluntarily, and intentionally waive any rights to a trial by jury
in respect of any action, proceeding or counterclaim based on this Agreement or
arising out of, under, or in connection with the Executive’s employment,
including, without limitation, any discrimination, harassment, retaliation, or
civil rights claims under any local, state, or federal law, or a claim involving
any document or instrument executed in connection with

 

10



--------------------------------------------------------------------------------

this Agreement, or any course of conduct, course of dealing, statement (whether
verbal or written) or action of any party with respect to the relationship
between LightPath and the Executive. This provision is a material inducement for
LightPath entering into this Agreement.

15. Severability. If any clause or provision in this Agreement is found to be
void, invalid, or unenforceable, it shall be severed from the remaining
provisions and clauses which shall remain in full force and effect.

16. Successors and Assignments. This Agreement will be binding upon the
Executive’s heirs, executors, administrators and other legal representatives and
will be for the benefit of LightPath, its successors, and its assigns. LightPath
can assign its rights and obligations under this Agreement to its successors and
assigns, which will have the right to enforce all terms of this Agreement. The
Executive cannot assign his duties under this Agreement.

17. Waiver. No waiver by LightPath of any breach of this Agreement shall be a
waiver as to any other breach. No waiver by LightPath of any right under this
Agreement shall be a waiver of any other right. LightPath shall not be required
to give notice to enforce strict adherence to all terms of this Agreement.

18. Recitals. The Recitals are incorporated by reference.

19. Interpretation and Construction. The parties affirm that this Agreement is
the product of negotiation and it shall not be construed against either party on
the basis of sole authorship.

20. Entire Agreement. This Agreement and the Employee Confidential Information
and Inventions Agreement dated July 19, 2002, between Employee and GelTech, Inc.
(a predecessor of LightPath) constitutes the final, complete and exclusive
agreement of the parties regarding the Executive’s employment with LightPath and
supersedes and merges all prior discussions or agreements, including, but not
limited to, LightPath’s June 3, 2002, Offer Letter to the Executive. No
modification of or amendment to this Agreement, nor any waiver of any rights
under this Agreement, will be effective unless in writing and signed by the
party to be charged. Any subsequent change or changes in the Executive’s duties,
salary or compensation will not affect the validity or scope of this Agreement.

 

11



--------------------------------------------------------------------------------

This Executive Employment Agreement is made effective as of the date set forth
hereinabove.

 

    LightPath Technologies, Inc.,     a Delaware corporation

 

    By:  

/s/ Robert Ripp

Witness

    Name:   Robert Ripp     Title:   Chairman of the Board

 

     

Witness

     

/s/ Dorothy M. Cipolla

   

            /s/ Kenneth Brizel

Witness     Kenneth Brizel

/s/ Elizabeth Norfolk

     

Witness

     

 

12